Citation Nr: 0608998	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  04-20 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for chondromalacia of the left knee.

2.  Entitlement to an initial evaluation in excess of 10 
percent for chondromalacia of the right knee.


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The RO has indicated that the veteran had active military 
service from August 1995 to April 2000 and from January 2001 
to August 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.


FINDINGS OF FACT

1.  Since the award of service connection, the veteran's 
chondromalacia of the left knee has been manifested by full 
range of motion with mild crepitance and without further 
limitation due to pain, fatigue, weakness, lack of endurance, 
or incoordination.

2.  Since the award of service connection, the veteran's 
chondromalacia of the right knee has been manifested by full 
range of motion with mild crepitance and without further 
limitation due to pain, fatigue, weakness, lack of endurance, 
or incoordination.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for chondromalacia of the left knee have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.3, 4.7, 4.40, 4.45, 4.71, 4.71a, 
Diagnostic Codes 5003, 5014, 5260, 5261 (2005).

2.  The criteria for an initial rating in excess of 10 
percent for chondromalacia of the right knee have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.3, 4.7, 4.40, 4.45, 4.71, 4.71a, 
Diagnostic Codes 5003, 5014, 5260, 5261 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2005).  

The Board finds that all notification and development action 
needed to render a decision as to the claims on appeal has 
been accomplished.

Through a September 2002 notice letter and a statement of the 
case (SOC) in April 2004, the RO notified the veteran of the 
legal criteria governing his claims, the evidence that had 
been considered in connection with his claims, and the bases 
for the denial of his claims.  After each, he was afforded 
the opportunity to respond.  Hence, the Board finds that the 
veteran has received notice of the information and evidence 
needed to substantiate his claims, and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that VA has met the statutory and 
regulatory requirement that VA notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  
The RO notified the veteran that VA was required to make 
reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  The RO also 
requested that the veteran identify records that he wanted 
the RO to obtain and consider evidence.  Additionally, the RO 
requested the veteran to submit other evidence regarding his 
disabilities that would support his claims.  Consequently, 
the Board finds that the veteran has been put on notice to 
submit any pertinent evidence that he may possess.

Although the complete notice required by the VCAA was not 
provided until after the RO adjudicated the veteran's claims, 
"the appellant [was] provided the content-complying notice 
to which he [was] entitled."  Pelegrini v. Principi, 18 Vet. 
App. 112, 122 (2004).  Consequently, the Board does not find 
that the late notice under the VCAA requires remand to the 
RO.  Nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated 
ab initio to satisfy the requirements of the VCAA.  
Additionally, while the notice did not refer to criteria for 
assigning an effective date, see Dingess v. Nicholson, No. 
01-1917 (U.S. Vet. App. March 3, 2006), this question is not 
before the Board.  Consequently, a remand of the disability 
rating question is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues on appeal.  The veteran's service medical records have 
been obtained and associated with the claims file, as have 
treatment records from the VA Medical Center (VAMC) in San 
Antonio, Texas.  Additionally, in October 2002 and June 2003, 
the veteran was afforded a QTC fee-basis examination and a VA 
examination in relation to his claims, the reports of which 
are of record.  Significantly, the veteran has not otherwise 
alleged that there are any outstanding medical records 
probative of the veteran's claims on appeal that need to be 
obtained.

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
and Ratings Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § Part 4 (2005).  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2005).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2005).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2005); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where, as here, the question for 
consideration is the propriety of the initial evaluation 
assigned, evaluation of the medical evidence since the grant 
of service connection and consideration of the 
appropriateness of a "staged rating" are required.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Additionally, when evaluating musculoskeletal disabilities, 
VA may, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which the veteran 
experiences functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or 
incoordination (to include during flare-ups or with repeated 
use), and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2005); DeLuca 
v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 
38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

Both the veteran's left and right knee chondromalacia have 
been evaluated as 10 percent disabling by analogy under 
Diagnostic Code 5014 to osteomalacia.  See 38 C.F.R. §§ 4.20, 
4.71a (2005).  Under that code, a disability is rated as 
arthritis, which is rated on limitation of motion of the 
affected part.  38 C.F.R. § 4.71a (Diagnostic Codes 5003, 
5014) (2005).  Limitation of motion of the knee is found 
under Diagnostic Codes 5260 and 5261.  Under Diagnostic Code 
5260, a zero percent (noncompensable) rating is warranted if 
flexion is limited to 60 degrees; a 10 percent rating is 
warranted if flexion is limited to 45 degrees; a 20 percent 
rating is warranted if flexion is limited to 30 degrees; and 
a 30 percent rating is warranted if flexion is limited to 15 
degrees.  38 C.F.R. § 4.71a (Diagnostic Code 5260).  Under 
Diagnostic Code 5261, a noncompensable rating is warranted if 
extension is limited to 5 degrees; a 10 percent rating is 
warranted if extension is limited to 10 degrees; a 20 percent 
rating is warranted if extension is limited to 15 degrees; a 
30 percent rating is warranted if extension is limited to 20 
degrees; a 40 percent rating is warranted if extension is 
limited to 30 degrees; and a 50 percent rating is warranted 
if extension is limited to 45 degrees.  38 C.F.R. § 4.71a 
(Diagnostic Code 5261).  Full range of motion of the knee is 
from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II (2005).

A review of the medical evidence reveals that the veteran was 
first diagnosed with chondromalacia, of both the left and 
right knee, while in service.  He was granted service 
connection for such effective August 3, 2002.  The veteran 
complains of pain, popping, grinding, swelling, and a locking 
sensation in his knees.  He contends that the rating for 
chondromalacia of his knees should be higher than initially 
evaluated due to these symptoms.

In October 2002, the veteran underwent a fee-basis 
examination.  The examiner found that the veteran's knees 
appeared normal and that his range of motion was normal for 
both knees.  The examiner reported range of motion was not 
limited by pain, fatigue, weakness, lack of endurance, or 
incoordination.  Range of motion was accompanied by marked 
crepitus and pain.  X-rays were normal, with no fractures, 
abnormalities or joint effusion, and joint spacing was well 
maintained.  The veteran was diagnosed with chondromalacia.

In June 2002, the veteran underwent a VA examination, which 
yielded similar results.  The examiner reported full range of 
motion, from 0 to 140 degrees, in both knees.  He found mild 
crepitation, with no effusion or instability.  X-rays 
revealed lateral tipping of the patella in each knee.  
However, there was no narrowing of the joints or other 
degenerative changes.  The veteran was diagnosed with mild 
chondromalacia.

The results of the examinations demonstrate that the veteran 
does not satisfy the criteria for a compensable rating under 
the rating criteria for range of motion of the knee.  See 
38 C.F.R. § 4.71a (Diagnostic Codes 5260, 5261).  The veteran 
has not been shown to have anything less than full range of 
motion of both the left and the right knee.  Thus, based on 
limitation of motion, the medical evidence does not support a 
rating in excess of the initial evaluation of 10 percent for 
chondromalacia of the left and right knee.

The Board notes that VA's General Counsel has issued a 
precedential opinion that provides for the possible 
assignment of separate disability ratings for limitation of 
flexion and limitation of extension involving the same knee 
joint.  See VAOPGCPREC 9-2004 (September 17, 2004).  In that 
opinion, the General Counsel said that where a veteran has 
both a limitation of flexion and a limitation of extension of 
the same leg, the limitations must be rated separately to 
adequately compensate for functional loss associated with 
injury to the leg.  Nevertheless, as noted above, both the 
veteran's limitation of flexion and limitation of extension 
are such that a compensable rating is not warranted for 
either.

Furthermore, regarding the veteran's contention of functional 
loss due to pain and other factors, the Board finds, in this 
case, no more than the current 10 percent rating is 
assignable for either knee.  The October 2002 examiner found 
that the veteran's motion was not limited by pain, fatigue, 
weakness, lack of endurance, or incoordination, and the June 
2003 examiner found only mild crepitation on range of motion 
testing.  Thus, there is no clinical evidence to which the 
Board may point to conclude that, even with flare-ups of pain 
during activity, the veteran's pain is so disabling as to 
approximate the level of impairment required for assignment 
of more than the current 10 percent rating for each knee.

The Board has also considered the applicability of a higher 
initial rating for the veteran's chondromalacia of the left 
and right knee under other appropriate diagnostic codes.  
However, because ankylosis, recurrent subluxation, lateral 
instability, dislocated cartilage, joint effusion, or 
impairment of the tibia or fibula has not been clinically 
shown in either the left or right knee, a rating would not be 
in order under Diagnostic Codes 5256, 5257, 5258, or 5262.  
See 38 C.F.R. § 4.71a.

The above determinations are based upon consideration of 
applicable schedular rating provisions.  Additionally, there 
is no showing that chondromalacia reflects so exceptional or 
unusual a disability picture as to warrant the assignment of 
any higher evaluation on an extra-schedular basis.  See 
38 C.F.R. § 3.321(b)(1) (2005) (cited to in the April 2004 
SOC).  In this case, there is no evidence showing that the 
disability results in marked interference with employment 
(i.e., beyond that contemplated in the evaluation assigned), 
or frequent periods of hospitalization, or evidence showing 
that the disability otherwise renders impractical the 
application of the regular schedular standards.  In the 
absence of evidence of such factors as those outlined above, 
the criteria for invoking the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9 Vet. App. 157, 158-59 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

For all the foregoing reasons, the Board finds that the 
claims for an initial rating in excess of 10 percent for 
chondromalacia of the left and right foot must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claims for a higher rating, that doctrine is not applicable.  
See 38 U.S.C.A § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2005); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial evaluation in excess of 10 percent for 
chondromalacia of the left knee, since the effective date of 
service connection, is denied.

An initial evaluation in excess of 10 percent for 
chondromalacia of the right knee, since the effective date of 
service connection, is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


